Citation Nr: 1201513	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for service connected headaches, currently rated as noncompensably disabling prior to January 8, 2010 and 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 1970 to September 1973 and from March 1974 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston-Salem, North Carolina that assigned an initial non compensable rating for service connected headaches. 

In October 2009, the Board remanded the issue for further development.  In June 2011, the Appeals Management Center (AMC) increased the disability rating on appeal to 30 percent effective January 8, 2010.  This rating action does not result in a total grant of the benefit sought, and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Beginning September 14, 2005, the Veteran reported having prostrating headaches that occurred on a monthly basis.  

2.  Beginning January 8, 2010, the Veteran reported having frequent prostrating headaches posing occupational interference.    


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for service connected headaches have been met beginning September 14, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code (DC) 8100 (2011).

2.  The criteria for a 50 percent rating for service connected headaches have been met beginning January 8, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code (DC) 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal for a higher initial rating for headaches arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  Additionally, the Veteran was provided a proper headache examination in January 2010 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected headaches have worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board is also required to consider whether there has been substantial compliance with the prior remand directives issued in October 2009.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  To comply with the remand, the AMC sent the Veteran a November 2009 letter requesting that he identify all medical treatment for headaches, including Dr. KJ's records.  They requested all records identified by the Veteran and associated all responses with the claims file.  Notably, Dr. KJ responded with two records that were previously available and a third record of a May 2006 polysomnography report.  The Veteran was also afforded a January 2010 VA examination accompanied by review of the claims file that addressed the frequency and duration of the headaches, including whether they were of a prostrating nature.  The Board finds the record to reflect substantial compliance with the October 2009 remand instructions.  Id.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Veteran's tension headaches are currently rated under 38 C.F.R. § 4.124a, DCs 8199-8100.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of DCs 8199-8100 reflect that there is no diagnostic code specifically applicable to the Veteran's headaches, and that this disability is rated by analogy to migraines under DC 8100.  See 38 C.F.R. 
§ 4.20 (2011) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 8100, migraines are rated as follows: a noncompensable rating is warranted for migraines with less frequent attacks; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating" Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In April 2003, the Veteran reported that he was having headaches on an almost daily basis.  

In May 2003, the Veteran underwent a VA neurological examination.  He described having frontal head pain with blurred vision.  These symptoms began about 20 years ago on a monthly basis, but increased to a weekly basis.  Over the counter (OTC) medication provided adequate pain relief.  Clinical examination did not show any abnormalities.  The examiner assessed headaches beginning in 1981 with a currently negative neurological examination.  

In November 2003, the Veteran was reexamined by VA.  He reported having headaches for the past 13 years.  He stated that they occurred daily and lasted a few hours.  They had been increasing in severity.  However, he did not miss work due to his headaches.  Neurological examination showed his cranial nerves, motor function, and muscle tones were within normal limits.  The examiner diagnosed muscle tension headaches.  

At a June 2004 Board hearing, the Veteran reported having headaches in service and treating them with OTC medication.  He denied having prostrating headaches during service.  He reported that the headaches continued to worsen over time, but remained treatable by OTC medication.  

Private medical records from Dr. JS, dated in July 2004, reflect that he believed the Veteran had variant migraine with lightheadedness.  He noted that the pain component appeared to resolve somewhat successfully with Tylenol.  The Veteran described having unusual symptoms.  For one or two weeks, he would experience a combination of headache and dizziness, be asymptomatic for another week, and then return to having a combination of dizziness and headaches.  This cycle had persisted since 1992 with increasing symptoms.  

On September 14, 2005, the Veteran reported that he had headaches on a continuous basis causing him to become weak and refrain from driving until the episode passed.  He believed his headaches were of a prostrating nature.  

In March 2006, the Veteran underwent a VA/QTC examination.  He reported having intermittent headaches since 1981.  In the last two years of service, they occurred twice a week.  He also noted an increase in migraines during the past two years.  He reported that his migraines began in 1991.  During migraine episodes, he continued to work, but needed medication.  The episodes occurred daily with duration of two to four hours.  He had eight to twelve dehabilitating attacks per year.  His ability to function during dehabilitating attacks was poor.  He also described prostrating migraine attacks one or two times per month that required bedrest.  OTC medication provided partial relief of his symptoms.  He did not miss any time from work due to his headaches.  Clinical examination showed normal cranial nerves, motor movements, and muscle strength.  The examiner noted the Veteran reported an increase in forgetfulness.  The examiner diagnosed migraine headaches with increased frequency.  She also noted that the complaints of forgetfulness may be related to residual stroke symptoms.  

The Veteran sought a private neurological consultation from Dr. KJ in May 2006 upon complaints of recurring headaches.  He reported that his headaches had increased over the past two years.  He had them about two times per week.  He described having mixed throbbing and nonthrobbing, occasional nausea, and some photophobia and phonophobia.  He denied vomiting, aura, and scotomata.  OTC medication provided partial relief.  He could not identify any headache trigger.  Neurological examination was normal, including speech and mentation.  Dr. KJ diagnosed mixed migraine and tension headaches.  He ordered a CT scan of the brain and prescribed amitriptyline.  

In a June 2006 note, Dr. KJ reported that the CT scan was negative.  However, the Veteran reported an excellent response to amitriptyline.  

In September 2006, the Veteran reported that he had daily headaches.  The headaches had increased to where OTC medication was ineffective.  This prompted him to visit Dr. KJ for additional consultation.  He reported that amitriptyline relieved his headaches.  He asserted that his headaches would recur daily without prescription medication.  He denied reports that he never missed work due to headaches.  He clarified that he works four days a week and sometimes on his off days he stayed in bed.  

In October 2007 private medical records, the Veteran sought treatment for dizziness and also complained about headaches associated with dizziness.  In January 2008 private medical records, the Veteran denied having headaches.  

A July 2009 CT head scan reflects findings suggestive of chronic small vessel ischemic disease without intracranial abnormality.  

In December 2009, the Veteran reported having headaches on a daily basis and constantly taking medication.  

The Veteran underwent a VA examination in January 2010.  The examiner reviewed the claims file and interviewed the Veteran.  He reported having headaches since 1980.  In 1992, their severity increased.  He currently took darvoset or Tylenol for treatment with fair results.  Over the past twelve months, he had migraines on a weekly basis that did not require continuous medication.  Less than half of the episodes were of a prostrating nature.  Clinical examination showed normal motor and sensory function.  The Veteran described pain around the front of his head followed by throbbing with sharp pain.  Nausea, dizziness, and blurred vision were associated with the headaches, but no vomiting.  When he had headaches at work, he pulled his truck over to take medication and rested until it went away.  The examiner summarized the Veteran's reports as averaging 60 headaches per month since 2003 with up to half being of a prostrating nature.  He commented that an average of one headache a day would require bedrest and the headaches lasted approximately an hour.  

Analysis

The Veteran's service connected headaches are rated as noncompenably disabling prior to January 8, 2010 and 30 percent disabling thereafter.  He contends that a higher initial rating is warranted.  38 C.F.R. § 4.124a, DC 8100.

Under DC 8100, migraines are rated as follows: a noncompensable rating is warranted for migraines with less frequent attacks; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

(i) Period prior to September 14, 2005

The medical and lay evidence prior to September 14, 2005 does not indicate that the Veteran's headaches were of a prostrating nature.  The November 2003 VA examination report reflects that he was able to drive during his headaches.  At the June 2004 Board hearing, the Veteran did not describe having prostrating headaches.  In July 2004 private medical records, he reported that OTC medication provided partial pain relief.  Without evidence of prostrating attacks, the Board declines to assign a compensable rating prior to September 14, 2005.  See id.

(ii) Period beginning September 14, 2005 through January 8, 2010

On September 14, 2005, the Veteran first described having prostrating headaches.  Before then, he did not report prostrating headaches and described successful treatment with OTC medication.  See June 2004 Board hearing; Dr. JS July 2004 records.  In March 2006, he provided reports of eight to twelve prostrating attacks per year and also of migraines necessitating bedrest about one to two times per month.  See March 2006 VA/QTC examination report.  These reports suggest symptoms meeting the 30 percent criteria of prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100.  

Following the March 2006 VA/QTC examination, the record suggests transient improvement in the Veteran's symptoms.  Dr. KJ's records from June 2006 reflect that the Veteran had an excellent response to prescription medication.  Private medical records show him complaining of headaches with dizziness in October 2007, but then denying that he had headaches in January 2008.  

The January 2010 VA examination includes reports of severe symptoms beginning in 2003.  The examiner summarized the Veteran's reports as having an average of one prostrating headache per day lasting an hour since 2003.  These reports from the January 2010 VA examination suggest more severe symptoms have been present during the appeals period than symptoms indicated in prior records discussed above.  

The evidence prior to the January 2010 VA examination is suggestive of less severe prostrating attacks.  Dr. JS's notes from July 2004 reflect that the Veteran's headaches could be asymptomatic for a week at a time and were responsive to OTC medicine.  At the March 2006 VA/QTC examination, he reported having prostrating migraines one or two times per month.  Dr. KJ's records from June 2006 and the Veteran's September 2006 lay statement indicate that prescription medication successfully treated his headaches at the time of the reports.  In January 2008, he denied having headaches.  

Given the inconsistency with the additional evidence, the Board finds the reports that beginning in 2003 the Veteran had an average of one prostrating headache per day lasting an hour not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  Accordingly, the Board assigns low probative value to the January 2010 account that the daily prostrating headaches began in 2003.  Id.; See also Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).   

In short, the record does not include credible evidence of very frequent and prolonged prostrating headaches productive of economic inadaptability during this period.  38 C.F.R. § 4.124a, DC 8100.  The Board finds that a 50 percent rating is not warranted prior to January 8, 2010.  Id.  A rating of 30 percent for service connected headaches is assigned effective September 14, 2005.  Id.

(iii) Period beginning January 8, 2010

On January 8, 2010, the Veteran reported having two to three headaches per day with less than half being prostrating attacks.  During prostrating attacks, he would stop working until the pain stopped.  He continued to maintain gainful employment.   The Board finds this report to approximate the 50 percent rating criteria of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  Unlike the period prior to January 8, 2010, there is no evidence following the January 2010 VA examination undermining the Veteran's description of his headaches.  The Board accepts his reports as credible.  See Caluza, supra.; Madden supra.  Accordingly, a 50 percent rating for service connected headaches is warranted beginning January 8, 2010.  38 C.F.R. § 4.124a, DC 8100.   

For all time periods, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for headaches than those currently assigned.

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability manifests by symptoms including pain, dizziness, and occasional nausea, photophobia, or phonophobia.  The record shows this poses some interference with employment, but does not show marked interference as he has maintained continuous employment throughout the appeals period.  Because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted.  

Total disability rating based upon individual unemployability (TDIU)

The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran is currently employed full time.  Thus, the issue of entitlement to TDIU is not for present consideration.  See id.


ORDER

A rating of 30 percent for service connected headaches is assigned effective September 14, 2005; and a 50 percent rating is assigned effective January 8, 2010.  



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


